Dismissed and Memorandum Opinion filed July 23, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00825-CV

                     JAMES CHARLES SMITH, Appellant

                                         V.
                PIONEER HOMES BUILDERS, INC., Appellee

                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-57739

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed August 28, 2012. Appellant filed a
notice of appeal on August 31, 2012. Appellant filed a motion to proceed without
payment of costs in this court. See Tex. R. App. P. 20.1(h). The district clerk filed
a contest. We abated the appeal and referred the matter to the trial court. See Tex.
R. App. P. 20.1(h)(4). On May 13, 2013, the trial court signed an order sustaining
the contest to appellant’s claim of indigence. No motion challenging the trial
court’s order was filed. See Tex. R. App. P. 20.1(j)(2).

      Accordingly, appellant was ordered to pay the filing fee in the amount of
$175.00 to the Clerk of this court on or before July 1, 2013, or the appeal would be
dismissed. See Tex. R. App. P. 5.

      Appellant has not paid the appellate filing fee. Accordingly, the appeal is
ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case because appellant has failed to comply with notice from clerk requiring
response or other action within specified time).



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                          2